Memorandum Order issued June 12, 2018




                               In The

                         Court of Appeals
                               For The

                     First District of Texas
                      ————————————
                         NO. 01-18-00309-CV
                       ———————————
 FIRST STREET HOSPITAL L.P. D/B/A FIRST SURGICAL HOSPITAL,
   KENNETH J. LEE, M.D., KL MODERN SPINE, PLLC, KARLYN J.
                   POWELL, M.D., Appellants
                                 V.
                         TONY LE, Appellee



                On Appeal from the 11th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2017-62649
                            MEMORANDUM ORDER
      Appellant, First Street Hospital L.P. d/b/a First Surgical Hospital, has filed a

motion to dismiss its appeal. See TEX. R. APP. P. 42.1(a)(1).1 Appellant First

Street contends that it and the appellee have reached a settlement agreement and

further requests that each party be directed to pay its own appellate costs. See TEX.

R. APP. P. 42.1(d). Although appellant First Street’s motion does not contain a

certificate of conference, it contains a certificate of service on counsel for all

parties, has been on file with this Court for more than ten days, and no party has

responded to the motion. See TEX. R. APP. P. 9.5(d), (e), 10.1(a)(5), 10.3(a)(2).

      Accordingly, we grant appellant First Street’s motion and dismiss its appeal

and, upon issuance of this Court’s judgment, appellate costs are to be taxed against

the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d), 43.2(f). The

appeals by Kenneth J. Lee, M.D. and KL Modern Spine, PLLC, and Karlyn J.

Powell, M.D., remain pending. See TEX. R. APP. P. 42.1(b).

                                   PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.




1
      Three other appellants, Kenneth J. Lee, M.D. and KL Modern Spine, PLLC, and
      Karlyn J. Powell, M.D., have also filed two separate notices of appeal, but are not
      moving to dismiss.
                                           2